ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_06_FR.txt. 363

OPINION DISSIDENTE DE M. KOROMA
[Traduction]

Dans la présente ordonnance, la Cour, en réponse à une demande
d’examen de la situation déposée par la Nouvelle-Zélande le 21 août 1995
et à une nouvelle demande en indication de mesures conservatoires éga-
lement déposée le 21 août 1995 tendant à ce que la France s’abstienne de
procéder à de nouveaux essais nucléaires dans la région du Pacifique Sud,
a conclu que:

«la «Demande d’examen de la situation» au titre du paragraphe 63
de l’arrêt rendu par la Cour le 20 décembre 1974 en l’affaire des
Essais nucléaires {Nouvelle-Zélande c. France), présentée par la
Nouvelle-Zélande le 21 août 1995, n'entre pas dans les prévisions
dudit paragraphe 63 et doit par suite être écartée» (par. 68, al. 1; les
italiques sont de moi).

Je me permets respectueusement de ne pas souscrire à cette conclusion
et de m’en dissocier pour les raisons exposées ci-après.

Au préalable, je me dois cependant d’observer que c’est la deuxième
fois que la Nouvelle-Zélande soumet à la Cour un différend concernant la
question des essais nucléaires dans la région du Pacifique et que, chaque
fois, la Cour a refusé d'examiner l'affaire au fond.

La Cour a pour mission de régler les différends qui lui sont soumis
(article 38, paragraphe 1, du Statut); dès lors, elle est tenue d’examiner
une affaire qui lui est soumise et de statuer, si elle a compétence et si la
demande est recevable.

Or, en aucune des deux occasions la Cour n’a conclu qu’elle n’était pas
en mesure d'examiner la demande de la Nouvelle-Zélande au fond parce
qu’elle n’était pas compétente ou parce que la demande était irrecevable.

En 1973, la Nouvelle-Zélande a présenté à la Cour une requête, par
laquelle elle priait la Cour de dire et juger:

«que les essais nucléaires provoquant des retombées radioactives
effectués par le Gouvernement français dans la région du Pacifique
Sud constituent une violation des droits de la Nouvelle-Zélande au
regard du droit international, et que ces droits seront enfreints par
tout nouvel essai» (Essais nucléaires (Nouvelle-Zélande c. France),
arrêt, C.I.J. Recueil 1974, p. 460, par. 11; les italiques sont de moi).

Les conclusions énoncées dans le mémoire étaient libellées comme suit:

«Le Gouvernement néo-zélandais s’estime fondé à ce que la Cour
dise et juge que:

79
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 364

a) la Cour a compétence pour connaître de la requête déposée par
la Nouvelle-Zélande et pour examiner le différend au fond;

b) la requête est recevable» (Essais nucléaires { Nouvelle-Zélande
c. France), arrêt, CI.J. Recueil 1974, p. 460, par. 11).

La Cour, dans son arrêt du 20 décembre 1974, a affirmé ce qui suit:

«Les essais que l’instance concerne sont définis dans la requête
comme «les essais nucléaires provoquant des retombées radioactives
effectués ... dans la région du Pacifique Sud», le caractère de ces essais
n’étant pas précisé. La Nouvelle-Zélande n’en a pas moins surtout
défendu sa cause du point de vue des essais réalisés en atmosphère
et les déclarations citées aux paragraphes 26, 27 et 28, en particulier
celles qu'ont faites les 11 juin et 1% novembre 1974 les premiers mi-
nistres de Nouvelle-Zélande qui se sont succédé, montrent qu’une assu-
rance selon laquelle «les essais nucléaires de cette nature», autrement
dit les essais en atmosphère, «ont définitivement pris fin» répondrait à
l’objet de la demande néo-zélandaise. La Cour considère donc qu'aux
fins de la requête la demande de la Nouvelle-Zélande doit s’inter-
préter comme uniquement applicable aux essais atmosphériques, et
non à des essais d’un autre type, et comme uniquement applicable à
des essais en atmosphère réalisés de façon à provoquer des retombées
radioactives sur le territoire néo-zélandais.» Ubid., p. 466, par. 29.)

Et elle a ajouté:

«Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction
d’envisager que cet Etat ne le respecte pas. La Cour fait observer
que, si le fondement du présent arrêt était remis en cause, le requé-
rant pourrait demander un examen de la situation conformément
aux dispositions du Statut; la dénonciation par la France, dans une
lettre du 2 janvier 1974, de l’Acte général pour le règlement pacifique
des différends internationaux, qui est invoqué comme l’un des fon-
dements de.la compétence de la Cour en l’espèce, ne saurait en soi
faire obstacle à la présentation d’une telle demande.» ({bid., p. 477,
par. 63.)

Le 21 août 1995, la Nouvelle-Zélande a présenté à la Cour une demande
d’examen de la situation ayant pour origine

«un projet d’action annoncé par la France qui, s’il se réalise, remettra
en cause le fondement de l’arrêt rendu par la Cour le 20 décembre
1974 dans l'affaire des Essais nucléaires (Nouvelle-Zélande c.
France)» (par. 1).

La Cour a répondu en disant que:

«la «Demande d’examen de la situation» au titre du paragraphe 63
de l’arrêt rendu par la Cour le 20 décembre 1974 en l'affaire des
Essais nucléaires (Nouvelle-Zélande c. France), présentée par la

80
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 365

Nouvelle-Zélande le 21 août 1995, n'entre pas dans les prévisions
dudit paragraphe 63 et doit par suite être écartée» (présente ordon-
nance, par. 68, al. 1; les italiques sont de moi).

Comme je l’ai déjà dit, je ne puis souscrire à cette conclusion et tiens à
m'en dissocier.

Pour étayer sa demande d’examen, la Nouvelle-Zélande a affirmé qu’elle
fondait celle-ci sur le droit que lui conférait le paragraphe 63 de l’arrêt
rendu par la Cour en 1974 en l'affaire des Essais nucléaires (Nouvelle-
Zélande c. France) (C.I.J. Recueil 1974, p. 477, voir ci-dessus).

Le Gouvernement français, dans une lettre en date du 28 août 1995, a
exprimé sa conviction que l’arrêt du 20 décembre 1974 ne pouvait en
aucun cas fonder aujourd’hui la compétence de la Cour, que la démarche
actuelle de la Nouvelle-Zélande ne s’inscrivait nullement dans le cadre de
l'affaire de 1973-1974, laquelle portait exclusivement sur les essais atmo-
sphériques, et que ladite démarche ne pouvait pas s’y rattacher car la
demande présentée en 1973 n’existait plus.

Le Gouvernement français a également affirmé qu’en l'absence de
consentement de la France la Cour n’avait pas compétence pour con-
naître de l’action intentée par la Nouvelle-Zélande.

Vu que la demande de la Nouvelle-Zélande était sans précédent, la
Cour a invité les deux Etats, dans l’intérêt de la justice, à lui faire con-
naître leurs vues sur la question suivante:

«Les demandes présentées à la Cour par le Gouvernement néo-
zélandais le 21 août 1995 entrent-elles dans les prévisions du para-
graphe 63 de l’arrêt de la Cour du 21 décembre 1974 en V’affaire des
Essais nucléaires { Nouvelle-Zélande c. France)?»

En réponse à cette question, la Nouvelle-Zélande a soutenu que les
demandes constituaient une continuation de l’instance introduite en 1973,
dans le cadre de laquelle elle avait prié la Cour de dire et juger que les
essais nucléaires provoquant des retombées radioactives effectués dans
la région du Pacifique Sud constituaient une violation des droits de la
Nouvelle-Zélande au regard du droit international et que ces droits
seraient enfreints par tout nouvel essai.

La Nouvelle-Zélande a rappelé qu’à l’époque la Cour avait entendu
des exposés oraux sur les questions de compétence et de recevabilité,
durant et après lesquels plusieurs déclarations officielles avaient été faites
par les autorités françaises au sujet des essais atmosphériques, que la
Cour avait interprété ces déclarations comme constituant de la part du
Gouvernement français des engagements juridiquement contraignants et
qu'elle avait considéré que la demande de la Nouvelle-Zélande devait
s’interpréter comme uniquement applicable aux essais atmosphériques.
La Cour avait en conséquence conclu que les engagements pris par la
France répondaient aux préoccupations essentielles de la Nouvelle-Zélande.

Poursuivant sa réponse à la question posée par la Cour, la Nouvelle-
Zélande a souligné qu'après être parvenue à cette conclusion la Cour

81
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 366

avait réservé à la Nouvelle-Zélande le droit, énoncé au paragraphe 63, de
revenir devant elle si le fondement de l’arrêt était remis en cause.

La Nouvelle-Zélande a déclaré que l’arrêt de 1974 reposait sur le pos-
tulat que la décision de la France de mettre fin aux essais en atmosphère
et de passer à des essais souterrains répondait aux préoccupations immé-
diates de la Nouvelle-Zélande relatives à la contamination de l’environ-
nement; elle a cependant soutenu que ses préoccupations plus générales,
telles qu’elle les avait exposées dans sa requête, demeuraient, et que
personne n'avait demandé à l’époque si les essais nucléaires souterrains
pouvaient avoir le même genre de conséquences écologiques que celles
qui faisaient l’objet de la requête de 1973.

La Nouvelle-Zélande a également fait valoir que, puisqu’en 1974 il
n’était procédé dans la région du Pacifique Sud qu’à des essais atmosphé-
riques, les essais souterrains n’étaient pas en cause, et que la Cour ne
disposait d’aucun élément quant au risque éventuel de contamination
radioactive d’une partie quelconque de l’environnement que compor-
taient des essais de ce type. |

Parmi plusieurs autres motifs que la Nouvelle-Zélande a avancés
comme expliquant l’arrêt de 1974, le plus vraisemblable était selon elle
que la Cour, en formulant le paragraphe 63, envisageait que la reprise par
la France d’essais nucléaires à un moment ou à un autre pourrait provo-
quer une contamination radioactive artificielle de l’environnement d’une
manière imprévisible en 1974, ce qui pourrait remettre en cause le fonde-
ment de l’arrêt.

Selon la Nouvelle-Zélande, cette interprétation procéde de la conclu-
sion que la France, lorsqu’elle a assumé son engagement unilatéral, n’a
pas pu s’étre réservé le droit de provoquer une contamination radioactive
du milieu marin par des méthodes autres que des essais en atmosphère,
c’est-à-dire par des essais souterrains.

La Nouvelle-Zélande a dit que la France avait renoncé aux essais
atmosphériques pour passer aux essais souterrains parce qu’à l’époque les
essais atmosphériques étaient la seule méthode connue susceptible de
provoquer la contamination dont la Nouvelle-Zélande tirait grief, alors
que les essais souterrains étaient censés ne pas présenter ce genre de
risque. Dès lors, a poursuivi la Nouvelle-Zélande, l’instance de 1973-1974
portait sur les essais susceptibles de provoquer une contamination
radioactive non seulement du territoire d’autres Etats, mais aussi du
milieu marin dans lequel d’autres Etats avaient un intérêt.

La Nouvelle-Zélande a fait valoir que la France avait décidé de recou-
rir aux essais souterrains parce que ceux-ci, à l’époque, étaient censés ne
présenter aucun risque de contamination radioactive de l’environnement.

La Nouvelle-Zélande a déclaré qu’elle avait décidé de présenter une
«Demande d’examen de la situation» en vertu du droit que la Cour lui
avait réservé dans l’arrêt de 1974, en raison de preuves scientifiques en
nombre de plus en plus grand qui étaient récemment apparues et de sa
préoccupation quant à l’impact possible sur l’environnement des essais
souterrains.

82
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 367

Pour tenter de démontrer que sa demande relevait du paragraphe 63,
la Nouvelle-Zélande s’est référée à un article écrit par un éminent vulca-
nologue, M. Pierre Vincent, à propos des risques que présentent pour
l’environnement les essais nucléaires effectués à Mururoa, où il est dit:

«Tous les facteurs que l’on sait maintenant favoriser la déstabili-
sation d’un volcan sont rassemblés à Mururoa: altération et fractu-
ration importante des matériaux, fortes pentes des flancs. Compte
tenu de ces faits, l’onde de choc d’une prochaine explosion, même
produite sous le lagon, pourrait être suffisante pour détacher un ou
plusieurs de ces grands panneaux prédécoupés. C’est là une situation
sans équivalent ailleurs, qu’il faut bien qualifier de situation à haut
risque.

Les conséquences immédiates d’une déstabilisation seraient le
déversement brutal d’une partie du stockage radioactif dans l’océan,
et la formation d’un raz de marée (ou plus exactement d’un tsunami)
qui menacerait, outre les personnes résidant à Mururoa, celles qui
vivent dans les archipels voisins.» (Demande, annexe 5.)

Un autre scientifique, M. Colin Summerhayes, directeur de l’Institut
des sciences océanographiques du Royaume-Uni, a, dans un article publié
dans l’Independent de Londres le 9 septembre 1995, indiqué à propos des
îles volcaniques telles que Mururoa qu'elles étaient

«intrinsèquement instables et susceptibles de s’affaisser sous l’effet
d’un facteur déclenchant suffisant tel qu’un tremblement de terre ou
une explosion de très grande puissance. Un tel affaissement provo-
querait probablement un gigantesque glissement sous-marin qui
pourrait anéantir des parties de l’île et créer un raz de marée qui, à
son tour, pourrait endommager les équipements côtiers situés sur les
îles alentour.»

M. Summerhayes a ajouté que la formation d’un raz de marée de ce
genre constituait «une menace réelle pour les côtes, fussent-elles aussi éloi-
gnées que celles de la Nouvelle-Zélande ou de l’Australie». La Nouvelle-
Zélande a également souligné que le commissariat français à l’énergie
atomique avait lui-même communiqué des informations selon lesquelles
les tirs les plus puissants des années soixante-dix et quatre-vingt effectués
à Mururoa avaient eu des effets inattendus.

La Nouvelle-Zélande a de plus soutenu que la France elle-même avait
reconnu qu’il s’était produit des accidents ainsi que des fuites acciden-
telles de radioactivité au cours d’opérations de prélèvement d’échantillons
après les essais.

Elle a affirmé en outre que les effets cumulés des essais pratiqués par la
France sur les deux atolls avaient tellement affaibli leur structure que l’on
pouvait raisonnablement craindre que de nouveaux essais aient pour
résultat d’accentuer cette fragilité et de fracturer cette structure de manière
à libérer des quantités substantielles de matières radioactives et à mettre

83
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 368

en péril le milieu marin, et que l’on avait aujourd’hui de bonnes raisons
de penser que ces risques étaient sensiblement plus importants qu’on ne
l’avait cru auparavant.

Ces données constituent de nouveaux éléments de preuve quant aux
effets cumulés des essais souterrains, qui expliquent les graves préoccu-
pations des nations du Pacifique Sud. |

Selon la Nouvelle-Zélande, la convention de Nouméa de 1986 à laquelle
la France est partie fait obligation à celle-ci de mettre fin à ses essais au
moins jusqu’à ce qu’ait été réalisée une évaluation de impact sur l’envi-
ronnement. La Nouvelle-Zélande a aussi fait valoir que l’évolution du
droit international, en particulier le principe de précaution, impose à la
France d’apporter une preuve satisfaisante du caractère inoffensif des
essais souterrains.

Quant à la norme de preuve à appliquer par la Cour pour déterminer si
elle a compétence pour connaître des demandes, la Nouvelle-Zélande a
soutenu qu’il s'agissait, comme dans le cas d’une demande en indication
de mesures conservatoires, d’une norme prima facie et non absolue.

En appliquant la norme prima facie à la situation à laquelle la Nouvelle-
Zélande doit faire face en 1995, la Cour conclurait que le paragraphe 63
se présente «comme constituant, prima facie, une base sur laquelle la
compétence de la Cour pourrait être fondée» (demande d’examen de la
situation, par. 12).

Examinant ensuite la portée et l’application du paragraphe 63, la
Nouvelle-Zélande a rappelé à la Cour ce qu’elle avait prévu dans ce para-
graphe, à savoir: «La Cour fait observer que, si le fondement du présent
arrêt était remis en cause, le requérant pourrait demander un examen de
la situation...» ({bid., par. 61.)

La Nouvelle-Zélande a souligné que l’annonce faite le 13 juin 1995 par
le Gouvernement français avait créé une situation du genre de celle
qu’envisageait la Cour lorsqu’elle a rendu son arrét en 1974; que la
demande du 21 août 1995 visait à la continuation de l’instance introduite
par la Nouvelle-Zélande en 1973; que bien que cette instance ait donné lieu
à un arrêt rendu le 20 décembre 1974, celui-ci n’avait pas mis un terme à
l'affaire; que ladite demande constituait une nouvelle phase de l’instance;
et que le droit de la présenter découlait des termes de larrêt de 1974.

La Nouvelle-Zélande a en outre affirmé que le paragraphe 63 non seu-
lement lui conférait le droit de présenter sa demande, mais préservait
aussi la base de compétence en l’espèce en ce qu’il énongait que la dénon-
ciation par la France, le 2 janvier 1974, de l’Acte général pour le règle-
ment pacifique des différends internationaux de 1928 ne privait pas la
Cour de la compétence qu’elle possédait déjà, et qu’en s'exprimant en ces
termes la Cour avait exercé son pouvoir inhérent de préserver sa compé-
tence dans cette affaire pour l’exercer dans des circonstances appropriées
si la situation l’exigeait, et dans l’intérêt de la justice.

Quant à la signification de expression «demander un examen de la
situation conformément aux dispositions du Statut», la Nouvelle-Zélande

84
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 369

a posé en principe que, selon les prévisions de la Cour, la présentation
d’une «demande d’examen» ferait partie intégrante de la même affaire et
ne constituerait pas une affaire nouvelle: elle a toutefois reconnu que
même lorsque la Cour exerçait son pouvoir inhérent, comme elle l'avait
fait en l’espèce, dans le but d’ouvrir une voie procédurale particulière, il
lui fallait admettre que sa compétence devait reposer sur le fondement
invoqué initialement. La Nouvelle-Zélande a estimé que les dispositions
du Statut visées au paragraphe 63 étaient celles des paragraphes 1 et 2 de
l’article 36. Par ailleurs, elle a fait valoir que l’obligation de procéder
conformément au Statut pouvait ne pas être limitée à une disposition par-
ticulière de celui-ci, l’idée étant que l’examen devrait se poursuivre confor-
mément aux dispositions générales du Statut et du Règlement applicables
à la procédure suivie dans toute affaire.

La Nouvelle-Zélande a souligné le pouvoir inhérent qu’a la Cour de
tenir compte des circonstances particulières d’une affaire.

Elle a signalé que sa demande ne devait pas être considérée comme
une demande en revision au titre de l’article 61 du Statut; qu’il ne s’agis-
sait pas de la découverte d’un fait essentiel survenue après le prononcé
de l’arrêt qui exigerait la correction et la rectification de celui-ci, mais
que le paragraphe 63 de l’arrêt de 1974 visait plutôt à permettre un réexa-
men ultérieur de l’objet de l’affaire dans certaines circonstances unique-
ment; que la Cour n’avait aucune raison de limiter à dix ans, comme le
prévoit expressément l’article 61, l'engagement pris par la France. Pour la
Nouvelle-Zélande, la Cour, au paragraphe 63, envisageait non pas une
revision, mais la possibilité d’une procédure dérivée distincte qu’elle avait
expressément autorisée dans son arrêt de 1974.

La Nouvelle-Zélande a fait valoir aussi que, par suite de l’évolution du
droit, rien ne permet actuellement de supposer que les essais souterrains
sont licites; qu’au contraire le droit international en général et la conven-
tion de Nouméa en particulier imposent à la France l’obligation de ne
pas contaminer l’environnement par des substances radioactives.

Selon la Nouvelle-Zélande, la convention de Nouméa du 25 novembre
1986 (à laquelle la Nouvelle-Zélande et la France, entre autres Etats, sont
parties) traite de la protection des ressources naturelles et de l’environne-
ment de la région du Pacifique Sud, et son article 12 est ainsi libellé:

«Les Parties prennent toutes les mesures appropriées pour préve-
nir, réduire et combattre la pollution de la zone d’application de la
convention qui pourrait résulter de l’expérimentation d’engins
nucléaires. »

La Nouvelle-Zélande estime qu’avant d’entreprendre des essais nu-
cléaires la France a Pobligation de procéder à une évaluation de l’impact
sur l’environnement conformément à l’article 16 de la convention, afin de
déterminer si les effets de ces essais sont acceptables pour l’environnement
local et de s'assurer qu’ils ne donneront lieu 4 l’introduction d’aucune

85
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 370

matière radioactive dans l’environnement. La Nouvelle-Zélande soutient
que la France n’a effectué aucune évaluation de ce type, ou tout au moins
que rien ne prouve qu’elle en ait effectué une.

La Nouvelle-Zélande soutient qu’indépendamment de l’obligation qui
incombe à la France, en vertu de la convention de Nouméa, de procéder
à une évaluation de l’impact sur l’environnement des essais nucléaires
souterrains envisagés, la France est aussi tenue, en vertu du droit inter-
national coutumier, d’effectuer une telle évaluation à propos de toute
activité de nature à causer un dommage significatif à l’environnement,
notamment lorsque le dommage risque d’avoir un caractère transfron-
tière. Pour la Nouvelle-Zélande, cette évaluation doit précéder les essais
nucléaires, eu égard à l'importance des dépôts de matières radioactives
susceptibles d’être libérées dans le milieu marin immédiat. Cette obliga-
tion est fondée selon elle sur une pratique concordante des Etats, ainsi
que sur les buts et principes de l’évaluation de l'impact sur l’environne-
ment énoncés par le Programme des Nations Unies pour l’environnement
(PNUE) en 1987, les articles 205 et 206 de la convention des Nations
Unies sur le droit de la mer de 1982, l’accord de l’Association des nations
de l’Asie du Sud-Est (ANASE) de 1985, la directive des Communautés
européennes concernant l’évaluation des incidences de certains projets
publics et privés sur l’environnement, la directive opérationnelle de la
Banque mondiale de 1989, la convention d’Espoo de 1991, le protocole
de 1991 au traité sur l’Antarctique, relatif à la protection de l’environne-
ment, la convention de 1992 sur la diversité biologique et le traité insti-
tuant l’Euratom; c’est là le fondement juridique et l'illustration des
normes internationales que la France reconnaît comme applicables dans
ce domaine d’activité. La Nouvelle-Zélande affirme que le refus par la
France de mener à bien cette procédure pour ce type d'activité est illicite.

A titre de preuve supplémentaire de l’obligation générale qui incombe
à la France d’effectuer une évaluation de l’impact sur l’environnement, la
Nouvelle-Zélande invoque le principe 21 de la déclaration de Stockholm
sur l’environnement ainsi que le principe 2 de la déclaration de Rio de
1992 sur l’environnement et le développement, et souligne que pour la
région du Pacifique Sud le principe revêt la forme d’une obligation
conventionnelle contraignante, le paragraphe 6 de l’article 4 de la conven-
tion de Nouméa étant ainsi libellé:

«Chaque partie doit faire en sorte que les activités exercées dans
les limites de sa juridiction ou sous son contrôle ne causent pas de
dommage à l’environnement dans d’autres Etats ou dans des zones
situées au-delà des limites de sa juridiction nationale.»

La thèse de la Nouvelle-Zélande est en outre que l'introduction de
matières radioactives dans les océans est particulièrement préoccupante
pour la communauté internationale et qu’elle doit faire l’objet d’une
interdiction extrêmement rigoureuse, voire absolue. Ce principe, selon la
Nouvelle-Zélande, est reconnu par la France dans le cadre tant du
paragraphe 22.5 c) du programme Action 21, adopté par la conférence

86
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 371

des Nations Unies sur l’environnement et le développement de 1992, que
de l’article 10 de la convention de Nouméa, ainsi libellé: «Les parties
conviennent d'interdire l’immersion de déchets radioactifs ou autres
matières radioactives dans la zone d’application de la convention.»

En somme, la Nouvelle-Zélande soutient que la France a accepté des
obligations rigoureuses — qui sont désormais devenues le droit — qui lui
interdisent d'introduire des matières radioactives dans le milieu marin et
qui prohibent même le stockage de déchets radioactifs (y compris le pro-
duit des essais nucléaires), à moins qu'il ne soit établi en toute certitude
que l'opération n’aura pas pour résultat de faire pénétrer des matières
radioactives dans le milieu marin.

Un autre moyen juridique invoqué par la Nouvelle-Zélande pour affir-
mer que la France contreviendra au droit international en reprenant les
essais découle du traité du 5 août 1963 interdisant les essais d’armes
nucléaires dans l’atmosphère, dans l’espace extra-atmosphérique et sous
l’eau, dont les dispositions sont obligatoires et qui énonce en son préam-
bule l'objectif que se fixent les Etats «d’assurer l'arrêt de toutes les explo-
sions expérimentales d'armes nucléaires à tout jamais» et leur désir «de
mettre un terme à la contamination du milieu ambiant de l’homme par
des substances radioactives».

La Nouvelle-Zélande est convaincue que le droit international contem-
porain n’autorise pas la poursuite d’essais nucléaires qui provoquent une
contamination radioactive de l’environnement en dehors du territoire de
PEtat qui procède aux essais.

En résumant sa réponse à la question posée par la Cour, la Nouvelle-
Zélande a conclu que depuis 1974 la situation avait subi des changements
tels que le fondement de l’arrêt était substantiellement remis en cause;
que ces changements avaient affecté le motif qui avait empêché l’affaire
de se poursuivre en 1974, et qu’ils justifiaient donc sa reprise en 1995; que
le postulat de la Cour selon lequel la cessation des essais en atmosphère
protégerait les droits de la Nouvelle-Zélande avait été remis en cause par
des éléments nouveaux apparus en 1995 lors de la reprise par la France
des essais souterrains à Mururoa et à Fangataufa dans la région du Paci-
fique Sud, et que ces essais auraient des effets potentiellement nuisibles et
dommageables sur ces atolls.

La Nouvelle-Zélande a fait valoir que les conditions de reprise de l’ins-
tance étaient donc remplies, qu’il était désormais véritablement établi que
les préoccupations initiales de la Nouvelle-Zélande, soucieuse d’éviter
toute contamination du milieu marin, avaient été ravivées par les essais
souterrains effectués par la France et que le risque était attesté par des
preuves décisives.

Dans sa réponse à la question posée par la Cour quant au point de
savoir si la demande de la Nouvelle-Zélande entrait dans les prévisions
du paragraphe 63 de l’arrêt de 1974, la France a fait valoir qu’il n’y avait
pas d’affaire au sens juridique, en vertu du Statut et du Règlement de
la Cour. Selon elle, il y avait une différence fondamentale entre l’affaire
des Essais nucléaires (Nouvelle-Zélande c. France) de 1973 et la demande

87
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 372

de 1995. En effet, l’arrêt rendu en 1974 concernait des essais nucléaires
produisant des effets en Nouvelle-Zélande, à Nioué, aux îles Cook et à
Tokélaou, et non la région du Pacifique Sud dans son ensemble, alors que
la demande de 1995 portait sur le milieu marin de cette région.

La France a fait valoir par ailleurs que la demande de la Nouvelle-
Zélande n’était pas conforme aux dispositions du Statut, notamment 4
l’article 40, et qu’elle ne relevait pas non plus des articles 60 ou 61 du
Statut relatifs respectivement à une demande en interprétation et à une
demande en revision de larrêt. La France a soutenu aussi que l’arrêt de
1974 n'avait pu envisager des essais souterrains, ce type d’essais n’étant
pas en cause à l’époque.

Elle a fait valoir en outre que, le droit invoqué par la Nouvelle-Zélande
étant un droit nouveau, il ne pourrait être examiné que dans le cadre
d’une nouvelle affaire, mais que la Nouvelle-Zélande ayant affirmé que sa
demande n’introduisait pas une affaire nouvelle cette demande ne repo-
sait sur aucun fondement de procédure; que, dès lors, aucune base sta-
tutaire ne permettait à la Cour de se prononcer sur la demande de la
Nouvelle-Zélande et que, par suite, cette demande n’entrait pas dans les
prévisions du paragraphe 63 de l’arrêt rendu en 1974.

La France a soutenu aussi que l’arrét avait exclu les préoccupations
plus larges de la Nouvelle-Zélande, la Cour ayant le droit et le devoir de
préciser l’objet de la demande. Selon la France, ce que la Cour envisa-
geait au paragraphe 63 était un examen hypothétique futur de l’affaire, et
c'était à tort que la Nouvelle-Zélande interprétait ce texte comme permet-
tant à la Cour de rouvrir l’affaire.

En outre, la France a contesté les preuves scientifiques présentées par
la Nouvelle-Zélande, en affirmant que le niveau de radioactivité constaté
dans les atolls était le même que celui observé dans des pays et régions
éloignés, que la Nouvelle-Zélande n’avait pas été touchée par la radio-
activité dégagée par les essais nucléaires et que la poursuite des essais
n’avait eu aucun effet sur l’environnement.

La France a affirmé que les fractures provoquées par les essais dans les
atolls étaient normales, qu’il n’y avait aucun risque de catastrophe géo-
logique et qu’aprés vingt années d'essais l’environnement de Mururoa ne
présentait qu’une faible radioactivité.

S'agissant des conventions pertinentes prescrivant que certaines me-
sures soient prises, la France a fait valoir qu’elle avait beaucoup contribué
au développement du droit, que les essais souterrains n’étaient pas syno-
nymes de déchets dangereux, que la France s'était conformée au principe
de précaution et qu’elle respectait intégralement le droit international de
l’environnement.

La France a rejeté le principe res ipsa loquitur avancé par la Nouvelle-
Zélande concernant la charge de la preuve et soutenu que cette charge
incombait à la Nouvelle-Zélande.

La France a conclu que la demande de la Nouvelle-Zélande n’entrait
pas dans les prévisions du paragraphe 63 et ne remplissait pas non plus
les conditions énoncées dans ce paragraphe.

88
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 373

L’instance a ainsi été liée dès lors que la France, par sa lettre, son aide-
mémoire et ses exposés au cours de la procédure orale, s’est efforcée de
montrer dans le moindre détail que les demandes de la Nouvelle-Zélande
étaient dépourvues de base juridique, en niant par ailleurs que la Cour
eût compétence pour connaître de la demande.

A mon avis, la Cour a eu raison d'inviter les deux Etats à lui faire
connaître leurs vues sur le point de savoir si les demandes présentées par la
Nouvelle-Zélande entraient dans les prévisions du paragraphe 63 de l’arrét
rendu par la Cour en 1974 en Vaffaire des Essais nucléaires { Nouvelle-
Zélande c. France). La charge d’établir le fondement juridique de la
demande incombait à la Nouvelle-Zélande, qui avait pris l’initiative de la
présenter, et il incombait aussi à la Nouvelle-Zélande de prouver que sa
demande entrait dans les prévisions du paragraphe 63.

Tout bien considéré, je suis d’avis que la norme de preuve que la Cour
aurait dû appliquer pour décider si la Nouvelle-Zélande avait établi le
fondement juridique de sa demande était une norme prima facie.

Il me semble que lorsque la Cour a demandé aux deux Etats de faire
connaître leurs vues sur la question, c'était dans le but de déterminer si
elle avait compétence pour examiner la demande principale et la nouvelle
demande, présentées par la Nouvelle-Zélande, dans laquelle la Cour était
priée d’indiquer des mesures conservatoires en vertu de l’article 41 du
Statut tendant à ce que la France s’abstienne de reprendre des essais
nucléaires souterrains dans la région du Pacifique Sud.

La Nouvelle-Zélande a soutenu que la compétence de la Cour pour
connaître des deux demandes procédait du paragraphe 63 de l’arrêt, ce
que la France a contesté.

Dans l’affaire des Essais nucléaires ( Nouvelle-Zélande c. France) de
1973-1974, la Nouvelle-Zélande avait fondé la compétence de la Cour sur:

«a) l’article 17 de l’Acte général de Genève pour le règlement paci-
fique des différends internationaux de 1928, rapproché des
articles 36, paragraphe 1, et 37 du Statut de la Cour, et,

b) les déclarations faites par la Nouvelle-Zélande et la France en
vertu de l’article 36, paragraphe 2, c’est-à-dire de la clause
facultative du Statut, rapproché du paragraphe 5 du même
article» (arrêt, CI. J. Recueil 1974, p. 509, par. 59, opinion dis-
sidente commune).

La Cour avait conclu que les dispositions invoquées par la Nouvelle-
Zélande se présentaient comme constituant, prima facie, une base sur
laquelle la compétence de la Cour pouvait être fondée (Essais nucléaires
(Nouvelle-Zélande c. France), mesures conservatoires, ordonnance du
22 juin 1973, C.I JT. Recueil 1973, p. 138).

Ainsi, lorsqu'elle a rendu son ordonnance en indication de mesures
conservatoires, la Cour a appliqué la norme prima facie pour déterminer
la base sur laquelle sa compétence pouvait être fondée.

Dans cette ordonnance, la Cour a rappelé qu’aux termes de l’article 41
du Statut elle ne pouvait indiquer des mesures conservatoires que si elle

89
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 374

estimait que les circonstances l’exigeaient pour sauvegarder les droits de
chacune des Parties; que la Nouvelle-Zélande avait allégué que la série
d’essais nucléaires réalisés par la France avait intensifié les retombées
radioactives sur le territoire néo-zélandais et qu’elle avait fait valoir en
outre qu’il se pouvait que la France procédât immédiatement à un nouvel
essai atmosphérique qui serait nuisible à la Nouvelle-Zélande. Compte
tenu de ces facteurs, la Cour a ordonné aux deux Parties d’éviter tout
acte propre à aggraver ou étendre le différend dont la Cour était saisie ou
à porter atteinte aux droits de l’autre Partie (C.Z.J. Recueil 1973, p. 142).

Ces dernières années est apparue une jurisprudence constante de la
Cour selon laquelle celle-ci peut se prononcer sur des questions relevant
de sa compétence incidente si un titre de compétence peut être produit
qui ne soit pas manifestement dépourvu de validité, et pour autant que
les circonstances l’exigent (affaire de l’Anglo-Iranian Oil Co., mesures
conservatoires, C.I.J. Recueil 1951, p. 89; affaires de la Compétence en
matière de pêcheries (Royaume-Uni c. Islande), mesures conservatoires,
et Compétence en matière de pêcheries (République fédérale d'Allemagne
c. Islande), mesures conservatoires, C.I.J. Recueil 1972, p. 12 et p. 30).
La Cour a estimé que le simple fait qu’un Etat conteste la base de sa com-
pétence ne suffit pas à l'empêcher d'indiquer des mesures conservatoires
et qu’elle n’a pas besoin de conclure qu'ayant compétence pour examiner
une affaire au fond elle doit en conséquence statuer sur la demande en
indication de mesures conservatoires.

Vu la gravité du problème que soulevait la Nouvelle-Zélande dans sa
demande, et le poids des moyens tant de fait que de droit qui ont été pré-
sentés, je suis d’avis, tout bien considéré, que la Nouvelle-Zélande a clai-
rement démontré d’une part que sa demande avait une base juridique et
d’autre part qu’elle entrait dans les prévisions du paragraphe 63. Si la
Cour avait appliqué la norme de preuve appropriée, elle serait parvenue
à la conclusion que la Nouvelle-Zélande avait établi prima facie une base
suffisante pour que la Cour non seulement fasse droit à sa demande en
indication de mesures conservatoires, mais se déclare aussi compétente
pour examiner la demande au fond.

En ce qui concerne l’argument de la France selon lequel la Cour
n'avait pas compétence pour connaître de la demande, la Nouvelle-
Zélande a fait valoir que la compétence de la Cour procédait de l’arrêt de
1974 lui-méme, la Cour ayant prévu dans cet arrêt que:

«le requérant pourrait demander un examen de la situation confor-
mément aux dispositions du Statut; la dénonciation par la France,
dans une lettre du 2 janvier 1974, de l’Acte général pour le règlement
pacifique des différends internationaux, qui est invoqué comme l’un
des fondements de la compétence de la Cour en l’espèce, ne saurait
en soi faire obstacle à la présentation d’une telle demande» (C.IJ.
Recueil 1974, p. 477, par. 63).

La Nouvelle-Zélande a reconnu que sa demande n’était fondée sur
aucune disposition expresse du Statut. Toutefois, selon elle, la position de

90
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 375

la Cour était que, vu le lien manifeste qui existait entre la demande et les
termes de l’arrêt de 1974, la Cour recevrait et traiterait cette demande
portée devant elle de la même façon que toute autre demande ou requête
dont elle serait saisie par un Etat partie au Statut.

La Nouvelle-Zélande prévoyait que la Cour traiterait alors la demande
suivant une procédure prévisible; si la France estimait que la Cour n'était
pas compétente en l'espèce, elle comparaitrait et ferait valoir ses moyens
en ce sens, après quoi la Cour soit retiendrait les exceptions, ce qui met-
trait un terme à l’instance, soit les rejetterait, auquel cas l’affaire se pour-
suivrait normalement. La Nouvelle-Zélande a fait valoir que c’est ce type
de procédure prévisible, fondée sur le Statut envisagé en même temps que
le Règlement qui en procède, qu'avait visée la Cour en 1974 par les mots
«conformément aux dispositions du Statut» au paragraphe 63.

Cette explication de l'intention qui animait la Cour en 1974 paraît per-
tinente, rationnelle et convaincante. La Cour avait apparemment envi-
sagé une situation dans laquelle la Nouvelle-Zélande ou tout autre Etat
partie pourrait vouloir demander l’«examen d’une situation» remettant
en cause l’arrêt, alors que la Nouvelle-Zélande ou cet autre Etat ne serait
peut-être pas en mesure de le faire vu que la France avait rompu son lien
juridictionnel avec la Cour.

Pour parer à cette éventualité, la Cour a décidé, dans l'intérêt de °
Vadministration de la justice et en usant de ses pouvoirs inhérents, que le
lien juridictionnel dont elle avait constaté l’existence au moment où la
Nouvelle-Zélande avait déposé sa requête en 1973 devait être préservé
pour s’appliquer à une éventuelle demande d’examen de la situation si le
fondement de l’arrêt était remis en cause.

Comme je l’ai dit, cette thèse me paraît tout à fait plausible; en effet, à
supposer même, comme la France le soutient, que le fondement de l’arrêt
de la Cour se rapportât aux déclarations unilatérales de la France concer-
nant les essais atmosphériques et souterrains, si la Nouvelle-Zélande ou
tout autre Etat en avait fait une interprétation erronée et avait présenté
une demande en fondant la compétence de la Cour sur le paragraphe 63,
la France aurait été tenue de présenter une exception formelle à la Cour,
ou la Cour elle-même aurait dû déterminer l'existence éventuelle d’un lien
juridictionnel.

C’est seulement après avoir ainsi procédé que la Cour aurait été à
même de décider s’il existait ou non un tel lien. A ce stade, il aurait fallu
à mon avis que la Cour applique le critère prima facie lequel, s’il y avait
été satisfait, aurait permis à la Cour de présumer un titre de compétence.

La Nouvelle-Zélande a affirmé que sa demande ne devait pas être
considérée comme une demande en revision en vertu de l’article 61 du
Statut. Cette thèse me paraît exacte, car il est improbable que la Cour ait
envisagé la revision comme voie de sa saisine éventuelle par la Nouvelle-
Zélande, vu les conditions posées dans cet article, à savoir que la revision
ne peut être demandée qu’en raison d’un fait nouveau de caractère décisif
qui était inconnu de la Cour et de la partie qui demande la revision, et

91
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 376

étant donné que l’article exclut toute demande de revision après l’expira-
tion d’un délai de dix ans. J’estime moi aussi que la Cour n’avait aucune
raison de vouloir imposer une telle restriction à la Nouvelle-Zélande, ni
d’ailleurs à un quelconque autre Etat dans ce contexte, si le fondement de
l'arrêt était remis en cause. En outre, le paragraphe 63 n’envisageait pas
la découverte de faits ultérieurs mais prévoyait au contraire un examen de
l’objet même de l’arrêt. Il est donc évident que la demande de la Nou-
velle-Zélande ne pouvait pas être rejetée par application des dispositions
de l’article 61 du Statut.

Je souscris donc à la conclusion de la Cour selon laquelle une procé-
dure spéciale était envisagée, au cas où se produiraient les circonstances
définies au paragraphe 63, c’est-à-dire des circonstances «remettant en
cause» le «fondement» de l'arrêt.

Dans son ordonnance, la Cour a décidé que le fondement de l’arrêt
rendu le 20 décembre 1974 en Vaffaire des Essais nucléaires ( Nouvelle-
Zélande c. France) n'avait pas été remis en cause, que dès lors la
«Demande d’examen de la situation» présentée par la Nouvelle-Zélande
n’entrait pas dans les prévisions du paragraphe 63 de l’arrêt et que par
suite elle ne pouvait lui donner effet.

Pour parvenir à cette conclusion, la Cour a estimé que le fondement de
l'arrêt rendu en 1974 en l'affaire des Essais nucléaires ( Nouvelle-Zélande
c. France) était l'engagement pris par la France de ne plus procéder à des
essais nucléaires en atmosphère, et que c’est dans l'hypothèse d’une
reprise des essais nucléaires en atmosphère que le fondement de l’arrêt
aurait été remis en cause, hypothèse qui ne s’est pas réalisée.

Cette interprétation de l’arrêt qui a la préférence de la majorité des
membres de la Cour est certes respectable, mais elle n’exclut ni la critique
ni Je doute. Or tout doute éventuel à cet égard aurait dû, vu la nature et
la gravité de la demande, être résolu en faveur de l’Etat qui allègue que le
fondement de l’arrêt a été remis en cause.

À mon avis, le point de savoir si le fondement de l’arrêt de 1974 a été
remis en cause est très largement une question de fait. La Nouvelle-
Zélande a dit que, bien que l’arrêt de 1974 ait été fondé sur l’engagement
du Gouvernement français de ne pas procéder à des essais nucléaires en
atmosphère, elle avait fait valoir, tant dans sa requête introductive d’ins-
tance de 1973 que dans ses conclusions écrites, des préoccupations qui
n'étaient pas limitées aux essais atmosphériques. Sa requête du 9 mai
1973 était ainsi libellée:

«La Nouvelle-Zélande prie la Cour de dire et juger que les essais
nucléaires provoquant des retombées radioactives effectués par le
Gouvernement français dans la région du Pacifique Sud constituent
une violation des droits de la Nouvelle-Zélande au regard du droit
international et que ces droits seront enfreints par tout nouvel essai.»
(C.LJ. Recueil 1974, p. 460, par. 11; les italiques sont de moi.)

L'Australie, dans une requête déposée également le 9 mai 1973, s’expri-
mait en ces termes:

92
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 377

«Le Gouvernement australien prie la Cour de dire et juger que ...
la poursuite des essais atmosphériques d'armes nucléaires dans
l’océan Pacifique Sud n’est pas compatible avec les règles applicables
du droit international et

Ordonner

à la République française de ne plus faire de tels essais.» (C.LJ.
Recueil 1974, p. 256, par. 11; les deuxièmes italiques sont de moi.)

On voit donc que, malgré la ressemblance des deux requêtes, les pré-
occupations de la Nouvelle-Zélande n'étaient pas limitées aux essais
nucléaires atmosphériques; elles étaient plus larges. Evidemment, en dépit
des traits communs aux deux requêtes, la Cour a décidé de les traiter sépa-
rément, probablement parce qu’elles n’étaient pas identiques. Aux termes
de sa présente ordonnance la Cour déclare cependant:

«qu’après avoir examiné la requête de l’Australie, la Cour a utilisé,
au paragraphe 60 dudit arrêt, un libellé identique à celui du para-
graphe 63 de l’arrêt rendu en l’affaire des Essais nucléaires ( Nou-
velle-Zélande c. France) et qu’elle a adopté, dans les deux arrêts,
des dispositifs de la même teneur» (par. 58).

La Cour a indiqué qu’elle avait pris sa décision après s’être assurée de
l’objet véritable du différend, ainsi que de l’objet et du but de la demande,
en prenant en considération non seulement les conclusions du demandeur
mais l’ensemble de la requête, les arguments qu’il avait développés devant
la Cour et les autres documents dont il avait été fait état.

En réponse à la position ainsi prise par la Cour pour parvenir à sa déci-
sion, la Nouvelle-Zélande a fait valoir que l'arrêt de 1974 n’avait statué
de manière décisive que sur deux points, à savoir que les déclarations
d'intention de la France à propos des essais en atmosphère avaient créé
des obligations internationales et que, la Cour ayant déduit de déclara-
tions officielles de la Nouvelle-Zélande que ces engagements répondaient
et correspondaient à la principale préoccupation néo-zélandaise, l’affaire
ne comportait plus d’objet.

A mon avis, la Nouvelle-Zélande a raison de dire qu’il n’y avait pas
chose jugée quant aux questions soulevées dans sa requête de 1973, que
lPexpression «si le fondement du présent arrêt était remis en cause» lui
donnait le droit de revenir devant la Cour, et que ce droit serait activé si
un facteur sur lequel reposait l’arrêt rendu par la Cour en 1974 cessait
d’être applicable par suite de la conduite future de la France. En outre,
selon la Nouvelle-Zélande, le fondement de l’arrêt ne devait pas être
interprété comme visant exclusivement l’engagement de la France de ces-
ser les essais atmosphériques.

Selon moi, le sens du paragraphe 63 est que la Cour, ayant pris en
considération dans son arrêt de 1974 l’ensemble des circonstances qui
existaient alors, à savoir les essais atmosphériques dans le Pacifique, les
préoccupations de l’Australie quant aux essais atmosphériques, ainsi que
la requête de la Nouvelle-Zélande, a cru pouvoir déduire de l’engagement

93
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 378

de la France de cesser ses essais en atmosphère que cette cessation met-
trait fin à la contamination de l’environnement par des matières radio-
actives.

La Cour a cru ainsi répondre aux principales préoccupations de la
Nouvelle-Zélande concernant les essais atmosphériques, mais les pré-
occupations plus générales de celle-ci quant aux retombées radioactives
des essais nucléaires demeuraient. L'interprétation de la Nouvelle-
Zélande selon laquelle il était implicitement entendu que les essais sou-
terrains ne provoqueraient pas de contamination radioactive est donc
loin d’être dépourvue de fondement.

Il me semble donc que la Nouvelle-Zélande n’a pas contesté que les
essais atmosphériques constituaient l’objet de l’arrêt de 1974; ce qu’elle
soutient aujourd'hui, c’est que cet objet est remis en cause par les retom-
bées radioactives imputables aux essais souterrains. A mon avis, la Cour
aurait dû examiner de plus près cette interprétation de l’arrêt, tout en
tenant compte de la requête initiale de la Nouvelle-Zélande et des élé-
ments de preuve produits à l’appui de la demande.

La Nouvelle-Zélande a expliqué à la Cour qu'il existait aujourd’hui des
données scientifiques de plus en plus nombreuses démontrant les effets
potentiellement nuisibles et dommageables des essais souterrains dans la
région du Pacifique Sud proche des atolls de Mururoa et de Fangataufa,
ainsi que la réalité du danger de contamination du milieu marin. Il me
semble que ce sont là des faits touchant au fondement de l’arrêt de 1974.
En 1973, la Nouvelle-Zélande fondait ses griefs sur les effets radioactifs
des essais; dès lors, si le postulat formulé à l’époque quant à l’absence
d’effet radioactif des essais souterrains n’est plus valable, il en résulte à
mon avis que le fondement de l’arrêt de 1974 est nécessairement remis
en cause. L’argument selon lequel cet arrêt répondait aux préoccupa-
tions, notamment celles de la Nouvelle-Zélande relatives aux essais
atmosphériques n’est pas dépourvu de valeur. Toutefois, puisque l’on dit
aujourd’hui que les essais souterrains provoquent une contamination
radioactive, ce fait, s’il était avéré, remettrait apparemment en cause le
fondement de l’arrêt et permettrait à une partie d'emprunter la voie
ouverte par le paragraphe 63, comme la Nouvelle-Zélande Pa fait.

Sur le terrain du droit, la Nouvelle-Zélande a allégué que la France
avait enfreint le droit international, tant conventionnel que coutumier, en
ne respectant pas l'obligation qui est la sienne de ne pas introduire de
matières radioactives dans l’environnement.

En vertu du droit international contemporain, il existe probablement
une obligation de ne pas causer un dommage grave ou sérieux qui pour-
rait raisonnablement être évité, ainsi qu’un devoir de ne pas permettre la
fuite de substances dangereuses. Cette tendance est consacrée dans des
instruments comme le traité de Moscou de 1963 interdisant les essais
d’armes nucléaires dans l’atmosphère, dans l’espace extra-atmosphérique
et sous l’eau, auquel quelque cent trente Etats sont aujourd’hui parties.
Aux termes de ce traité, les Etats s’engagent à interdire, à empêcher et à
s'abstenir d'effectuer toute explosion expérimentale d’arme nucléaire en

94
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 379

tout lieu relevant de leur juridiction ou de leur contrôle, dans l’atmo-
sphère, y compris l’espace extra-atmosphérique, ou sous l’eau, y compris
les eaux territoriales ou la haute mer. Cette tendance est reflétée aussi
dans le traité de 1967 sur les principes régissant les activités des Etats en
matière d'exploration et d’utilisation de l’espace extra-atmosphérique, y
compris la Lune et les autres corps célestes et dans le traité de 1971 inter-
disant de placer des armes nucléaires et d’autres armes de destruction
massive sur le fond des mers et des océans ainsi que dans leur sous-sol,
qui visent à prévenir la contamination radioactive des zones du milieu
naturel auxquelles ils s’appliquent. Elle trouve enfin son expression dans
la convention des Nations Unies sur le droit de la mer, dont la partie XII
traite de la protection et de la préservation du milieu marin.

Eu égard a cette tendance, on peut soutenir que les essais nucléaires
non seulement sont interdits en eux-mêmes, mais qu’ils seraient consi-
dérés comme illicites s’ils provoquaient des retombées radioactives.

La thèse de la Nouvelle-Zélande est que la reprise des essais par la
France pourrait provoquer une contamination du milieu marin du Paci-
fique par des matières radioactives artificielles.

A mon avis, les données disponibles, bien que non décisives, suffisent à
montrer que la reprise des essais crée un risque de contamination radio-
active du milieu marin. La Cour aurait dû prendre acte du courant du
droit qui interdit les essais nucléaires provoquant une contamination
radioactive, et elle aurait dû procéder à un examen de la situation dans le
cadre de l'affaire des Essais nucléaires de 1973. La Cour aurait dû aussi
indiquer les mesures conservatoires qui lui étaient demandées.

Vu les considérations qui précèdent, la Cour aurait dû donner suite à la
demande néo-zélandaise d’examen de la situation après avoir conclu
qu'elle entrait dans les prévisions de l’arrêt de 1974.

A la suite de la demande de la Nouvelle-Zélande, le Gouvernement
australien et les Gouvernements respectifs du Samoa, des Iles Salomon,
des Iles Marshall et des Etats fédérés de Micronésie ont chacun déposé
une requête à fin d’intervention.

Le Gouvernement australien a invoqué l’article 62 du Statut, tandis
que les Gouvernements des Iles Salomon et du Samoa ont déposé l’un et
l'autre un document intitulé «Requête à fin d’intervention fondée sur
Particle 62 — Déclaration d'intervention fondée sur l’article 63», et que
des documents analogues ont été déposés, respectivement, par le Gouver-
nement des Iles Marshall et le Gouvernement des Etats fédérés de Micro-
nésie.

Dans l’ordonnance, il a été dit par la majorité des membres de la Cour
que puisque la «Demande d’examen de la situation» présentée par la
Nouvelle-Zélande n’entrait pas dans les prévisions du paragraphe 63 de
l'arrêt de 1974, les requêtes à fin d’intervention étaient également sans
objet et qu’il ne pouvait y être donné suite.

Vu que les Etats intéressés, ainsi que la Nouvelle-Zélande, sont con-
frontés au risque de retombées radioactives dans la région du Pacifique

95
DEMANDE D'EXAMEN (OP. DISS. KOROMA) 380

Sud, et qu’ils sont parties aux conventions multilatérales et régionales
pertinentes, il est regrettable que la possibilité ne leur ait pas été accordée
de faire connaître à la Cour leurs vues sur la demande.

Eu égard aux considérations qui précèdent, je ne peux souscrire ni à
l'ordonnance de la Cour ni à la plupart de ses conclusions.

(Signé) Abdul G. Koroma.

96
